      Case 2:20-cv-02371-DDC-JPO Document 33 Filed 08/05/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

 PAMELA LYNN CUMMINGS,

            Plaintiff,

            v.                                          Case No. 20-2371-DDC

 AARON OTHMER, et al.,

            Defendants.

                                          ORDER

       Plaintiff has filed a motion for leave to amend her complaint to add a party (ECF

No. 32). D. Kan. Rule 15.1(a) requires parties “filing a motion to amend” to “set forth a

concise statement of the amendment” and “attach the proposed pleading.” Plaintiff’s

motion does not indicate what claims she seeks to bring against the proposed new party or

that parties’ alleged involvement in the facts underlying this case. In addition, plaintiff has

not attached her proposed amended complaint to her motion. Because plaintiff has not

complied with Rule 15.1(a), her motion for leave to file an amended complaint is DENIED

without prejudice to refiling.

       Plaintiff is hereby informed that, within 14 days after she is served with a copy of

this order, she may, pursuant to Fed. R. Civ. P. 72 and D. Kan. Rule 72.1.4(a), file written

objections to this order by filing a motion requesting that the presiding U.S. district judge

review this order. A party must file any objections within the 14-day period if the party

wants to have appellate review of this order.

       Dated August 5, 2021, at Kansas City, Kansas.



O:\ORDERS\20-2371-DDC-32.DOCX
Case 2:20-cv-02371-DDC-JPO Document 33 Filed 08/05/21 Page 2 of 2




                              s/ James P. O’Hara
                             James P. O’Hara
                             U.S. Magistrate Judge




                               2
